ORDER

PER CURIAM.
Amans Robinson (“plaintiff’) appeals the judgment entered pursuant to a jury verdict in his favor. Plaintiff argues that the admission of evidence of plaintiffs insurance coverage resulted in a manifest injustice or miscarriage of justice.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their in*624formation only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).